Citation Nr: 1614741	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to low back disability.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability, including as secondary to left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Attorney Robert C. Brown, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from July to October 1987 and active duty from November 1990 to June 1991, with additional Reserves service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2014 rating decisions by the Muskogee, Oklahoma RO.  In March 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A.  

Regarding low back disability, the Veteran testified that while she initially injured her back loading aircraft and pushing a large truck in February 1991, and had additional episodes of back pain during her Reserves service through 1996, including in June 1993, when she was on a two week ACDUTRA assignment to Guam and again received emergency room treatment for her back; she testified that she has been unable to obtain the records of that treatment.  She testified that after her service in Guam she changed jobs to load planning, due in part to her back problems.  

The Veteran's Reserves service personnel records should contain information regarding her job transfer to load planning, including whether it was in part due to back problems.  Her complete service treatment records (STRs) from her Reserves service should include the records of the back treatment she received in Guam in June 1993.  It does not appear that such records have been sought.  

The record contains conflicting medical opinions regarding the etiology of the Veteran's back disability.  On December 2012 VA examination, the examiner opined that it is less likely than not (less than 50 percent probability) that the current back disability was incurred in or caused by service; the examiner noted that the records do not show back treatment or complaint until 2005 and opined that there is not enough evidence in the medical records to make a direct service connection.  On February 2013 private examination, Dr. Ellis opined that the Veteran tore and strained muscle tendon units in her lumbar spine pushing a truck in service, damaging tendons and muscles, which caused inflammation and spasm in the lumbosacral spine; he opined that the muscle spasm caused abnormal pressures on the lumbar spine, which caused deranged discs in the back and nerve impingement down the legs.  Dr. Ellis opined that the acute lumbar strain while pushing the truck aggravated the Veteran's spinal scoliosis; he opined that the acute injury in service so severely aggravated her spine that she required surgery.  On July 2013 examination, Dr. Ellis opined that the Veteran's February 1991 was very severe and she had an acute injury to the muscles and ligaments in the low back; he opined that she had an acute injury to the discs in the low back as evidenced by the acute onset of radicular spinal nerve impingement down both legs, the inner aspect of the left knee, and the dorsal and lateral aspects of both feet.  On August 2014 VA records review and medical opinion, the consulting provider opined that the records indicate that there was less than likely any back condition that occurred between 1991 and 2005 at the earliest and that the low back condition which ultimately prompted the Veteran's back surgery in 2009, which Dr. Ellis stated is the etiology of the causalgia or complex regional pain syndrome, was not related to any abdominal muscle pull in February 1991.  The provider opined that the Veteran's claimed back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury in service.  Based on review of the medical records, the provider opined, in essence, that the low back condition diagnosed on 2012 VA examination and by Dr. Ellis was not incurred in service or caused or aggravated by a service-connected hernia disability.   Another examination to secure an advisory medical opinion that reconciles/resolves the conflicts in the evidence is necessary.

Regarding fibromyalgia, the Veteran submitted an August 2007 rheumatology office note from NEA Baptist Clinic which states that she has a history of fibromyalgia; on treatment, she reported a tingling sensation on the left side of the head and, at times, what sounded like blepharospasm; the impressions included fibromyalgia.  She also testified at the Board hearing that Dr. Majowski diagnosed fibromyalgia in August 2007.  It does not appear that the AOJ has attempted to secure for the record the complete records of the Veteran's treatment for possible fibromyalgia from Dr. Majowski/NEA Baptist Clinic.  Records of treatment for a disability for which service connection is sought are likely to contain information pertinent to the claim, and must be sought, if adequately identified.  

Additionally, a review of the record found that, although there are assessments of fibromyalgia in the treatment records, it does not appear the Veteran has been afforded an adequate examination to determine whether she indeed meets the criteria for a diagnosis of fibromyalgia.  Thus, a new VA examination is indicated.

Regarding left knee disability, the Veteran's STRs reflect that during ACDUTRA service in September 1987 she was placed on temporary physical profile for left lower leg strain; later that same month she was placed on temporary physical profile for left chondromalacia patella.  At the March 2016 Board hearing, she testified that she injured her left knee during technical school in September 1987, she continued to have intermittent knee pain after that time which would become aggravated with extended physical activity, and the knee pain became chronic in 1998 or 1999.  The Veteran has stated (and is competent to observe) that she has had chronic left knee problems since her active duty service.  Given the Veteran's testimony that she has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous left knee symptoms, and whether such disability is related to service) are medical in nature, and an examination to secure an advisory medical opinion that addresses them is necessary.

The Veteran contends that her bilateral lower extremity neuropathy is secondary to her low back disability, and that her right knee disability is secondary to her left knee disability.  These matters are therefore inextricably intertwined with the service connection claims being remanded, and consideration of the matters must be deferred pending resolution of the underlying service connection claims.  The matter of entitlement to a TDIU rating must also be remanded as inextricably intertwined with the service connection claims on appeal.

Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities on appeal.  The AOJ should also ask her to identify all providers of private evaluation and/or treatment she has received for the disabilities at issue (specifically including from Dr. Majowski and/or NEA Baptist Clinic), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should also arrange for an exhaustive search to locate and secure for the record any additional Reserves service treatment records (specifically any records of treatment at the Guam base hospital) and all Reserves service personnel records.  If no additional records are found, the scope of the search must be noted in the record.

3.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her low back disability and the claimed left knee disability.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each low back disability found.  

(b) Please identify the likely etiology of each low back disability diagnosed?  Is it at least as likely as not (a 50% or greater probability) that it was incurred in or caused by the Veteran's active duty service? 


(c) Please identify (by diagnosis) each left knee disability found.  

(d) Please identify the likely etiology of each left knee disability diagnosed?  Is it at least as likely as not (a 50% or greater probability) that it was incurred in or caused by the Veteran's active duty service?

The examiner must explain the rationale for all opinions.  The rationale must reflect consideration of the Veteran's reports of continuous manifestations since service and reconcile the conflicting opinions in this matter already in the record.

4.  .  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to confirm the presence and ascertain the likely etiology of her claimed fibromyalgia.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:  

(a) Does the Veteran have (or during the pendency of this claim is shown to have had) fibromyalgia?  If so, please identify her manifestations that establish that diagnosis.  If not, please identify the manifestation necessary to establish that diagnosis that are found lacking.

(b) If fibromyalgia is diagnosed/shown, please identify the likely etiology for such disease?  Is it at least as likely as not (a 50% or greater probability) that it was incurred in or caused by the Veteran's active duty service?

The examiner must explain the rationale for all opinions.  

5.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims (bilateral lower extremity neuropathy and right knee disability to include under a secondary service connection theory of entitlement, and TDIU in light of the determinations on the service connection claims being remanded).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


